NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

HILLSBOROUGH COUNTY, FLORIDA                  )
and CRAIG LATIMER, HILLSBOROUGH               )
COUNTY SUPERVISOR OF ELECTIONS,               )
in his official capacity,                     )
                                              )
             Appellants,                      )
                                              )
v.                                            )      Case No. 2D18-3402
                                              )
HILLSBOROUGH COUNTY                           )
DEMOCRATIC EXECUTIVE                          )
COMMITTEE,                                    )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 5, 2018.

Appeal from the Circuit Court for
Hillsborough County; Robert A. Foster, Jr.,
Judge.

Robert E. Brazel, Chief Assistant County
Attorney, Mary Helen Farris, General
Counsel, and Katelyn B. Wright, Assistant
County Attorney, Tampa, for Appellants.

Ryan D. Barack and Michelle Erin Nadeau
of Kwall Barack Nadeau PLLC, Clearwater,
for Appellee.


PER CURIAM.

             Affirmed. See Orange Cty. v. Singh, 230 So. 3d 639 (Fla. 5th DCA 2017),

review granted, No. SC18-79, 2018 WL 2069415 (Fla. Apr. 6, 2018).
LaROSE, C.J., and BADALAMENTI and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-